Citation Nr: 0408295	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-17 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.  

2.  Entitlement to service connection for a left hip 
disorder.  

3.  Entitlement to an initial compensable evaluation for 
residuals of stab wound injury to the chest, with status post 
closed-tube thoracostomy and injury to muscle group XXI.

4.  Entitlement to an initial compensable evaluation for 
residual scars, stab wound injury, and status post closed-
tube thoracostomy.  

5.  Entitlement to an initial compensable evaluation for a 
left heel disorder.  



ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran had active service from June 1974 to June 1994. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  

The issues of entitlement to service connection for hearing 
loss, right ear, and an initial compensable rating for 
residual scars, stab wound injury and status post closed-
thoracostomy will be discussed in the Remand portion of this 
decision.  


FINDINGS OF FACT

1.  The evidence of record is against a finding that the 
veteran's degenerative joint disease of the left hip was 
manifested in service or within one year after his separation 
from active service; and it is not shown to be etiologically 
related to service.

2.  The veteran's residuals of stab wound injury to the chest 
with status post closed-tube thoracostomy and injury to 
muscle group XXI manifest no more than a slight degree of 
disability and is not currently shown to be productive of 
significant pain.

3.  The veteran has a full range of painless motion of the 
left foot, with slight tenderness on palpation of the plantar 
surface, and normal X-ray findings.

4.  In the absence of any residual functional impairment, 
moderate disability of the left foot is not demonstrated.


CONCLUSIONS OF LAW

1.  A left hip disorder was not incurred in active service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  The criteria for a compensable rating for residuals of 
stab wound injury to the chest, with status post closed-tube 
thoracostomy and injury to muscle group XXI, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.73, Diagnostic Code (DC) 5321 (2003).

3.  The criteria for a compensable evaluation for a left heel 
disorder have not been met.  38 U.S.C.A. § 1155, 5107; 38 
C.F.R. Part 4, § 4.71a, DC 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The regulations also provide guidelines regarding 
VA's duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  The 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claims file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the October 
2002 Statement of the Case (SOC) and most notably the RO 
letter dated in April 2001, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  He was advised that, if he 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims in the SOC issued in 
October 2002.  In addition, the appellant was advised of the 
specific VCAA requirements in the April 2001.  It thus 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing notification which complies with the VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
new regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  That regulation is therefore inoperative.  

In the present case, the April 2001 correspondence informed 
the appellant of the types of evidence which would be 
necessary to substantiate his claim, and the RO obtained 
certain medical records and opinions pertinent to the 
appellant's claim.  The additional evidence was duly 
considered by the RO when it issued the October 2002 SOC.  

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  Therefore, the Board finds that 
no useful purpose would be served in remanding this matter 
for more development or procedural steps.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

II.  Factual Background

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of a left hip disorder.  

In a January 2002 rating decision, service connection was 
granted for the residuals of injury to muscle group XXI, 
status post stab wound and closed tube thoracostomy, and for 
left heel spur with left heel injury, both evaluated as 
noncompensable.  

The veteran was accorded a VA muscles examination in November 
2001.  The record reflects he had sustained a stab wound to 
left chest area.  He complained of very occasional pain at 
the site of the injury, with shortness of breath.  It was 
noted that that there was probable residual injury to muscle 
group XXI (the respiratory muscles), with slight interference 
in daily activities.  There was no loss of muscle function, 
gross atrophy, weakness, respiratory difficulty, or 
retraction of the intercostals, and there was nonpalpable 
pain on respiration and expiration.  

The veteran was provided a VA respiratory examination in 
November 2001.  He complained of on-and-off shortness of 
breath after physical activities.  There was no productive 
cough, sputum, hemoptysis, and/or anorexia.  There were no 
reported periods of incapacitation.  There was no history of 
asthma.  There was reported dyspnea on exertion.  There were 
clear breath sounds.  Radiographs of the chest were negative, 
and pulmonary function tests were normal.  

The veteran underwent a VA joints examination in November 
2001.  He complained of left hip pain and left heel pain.  He 
said he experienced slight left heel pain every week, 
aggravated by prolonged walking.  On examination, there was 
evidence of slight tenderness of the left hip.  The left heel 
revealed slight to moderate tenderness on the plantar 
surface.  There was no evidence of swelling, edema, or 
redness.  Range of motion was normal.  The diagnoses were 
minimal degenerative joint disease, left hip, and history of 
left heel injury; negative X-rays.

The veteran was accorded a VA general examination in August 
2002.  At that time, he complained of left hip pain and left 
heel pain.  He reported that his left hip pain began in 1998.  
On examination, there was evidence of left hip pain, with 
slight limitation of motion.  The pertinent diagnosis was 
minimal joint disease, hips.  With regard to the left heel, 
the examiner noted a complaint of pain upon standing for 
"too long," but did not enter a diagnosis as to heel 
disability.

The veteran reported for a VA muscles examination in August 
2002.  The report reflects that he had been treated for a 
stab wound to the chest, with resultant injury to the 
pectoralis muscles.  There was no evidence of tissue loss, 
adhesions, or tendon damage.  The muscle group could move the 
joints independently through useful ranges of motion.  

III.  Service connection for left hip disorder

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).
Service connection may also be granted for chronic 
disabilities, to include arthritis, if such is shown to have 
been manifested to a compensable degree within one year after 
the veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim of entitlement to service 
connection for a left hip disorder.  In essence, we believe 
that the evidence of record demonstrates that this disability 
was not incurred in or aggravated by active military service.

With respect to the veteran's claimed left hip disorder, the 
Board notes that the service medical records are negative for 
any complaints or treatment pertaining to arthritis of the 
left hip during service.  Most significantly, physical 
examination at separation revealed no orthopedic abnormality.  
There is no evidence of record to suggest that the current 
arthritis of the left hip became manifest to a compensable 
degree within one year of the veteran's separation from 
active service.  See 38 C.F.R. §§ 3.307, 3.309.  Post-service 
medical records reveal no evidence of arthritis in the left 
hip until 2001, approximately seven years following his 
separation from service.  In light of this record, which 
includes a competent medical opinion at separation indicating 
no orthopedic abnormalities, and no competent evidence 
suggesting a relationship between his currently claimed 
arthritis of the left hip and service, the Board concludes 
that the preponderance of the evidence is against finding 
that a left hip disorder was incurred in service.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim. However, it is well established 
that, as a layperson, he is not considered capable of 
opining, no matter how sincerely, that he incurred arthritis 
of the left hip during service.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993). 
As noted above, the veteran was examined at separation, and 
the examining physician concluded that his musculoskeletal 
system was normal.  The Board believes this to be the most 
probative evidence of record regarding whether a left hip 
disorder was incurred in service.

In conclusion, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for a left hip disorder.  The benefit 
sought on appeal must accordingly be denied. 

IV.  Claims for increased ratings 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where there is disagreement with an initially 
assigned disability evaluation, it is possible for a claimant 
to be awarded separate percentage evaluations for separate 
periods, based upon the facts found during the appeal period.

A.  Increased rating, residuals of stab wound injury to the 
chest
with status post closed-tube thoracostomy
and injury to muscle group XXI

The veteran is currently rated under Diagnostic Code 5321, 
which is disability related to the function of the 
respiratory muscles.  Since the disability at issue does not 
have its own evaluation criteria assigned by VA regulations, 
DC 5321, covering a closely related disease or injury, was 
used for this purpose.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2003).

Therefore, pursuant to Diagnostic Code 5321, a noncompensable 
evaluation is warranted for slight injury to Muscle Group XXI 
(the thoracic muscle group); a 10 percent evaluation requires 
moderate injury; and a 20 percent evaluation is warranted for 
severe or moderately severe injury.

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. § 
4.56.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  Id.

The type of injury associated with a moderate muscle 
disability is described as being from through-and-through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  History should include evidence of in-service 
treatment for the wound, as well as a record of consistent 
complaints of symptoms of muscle wounds, particularly lower 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings should include entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue. Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

After carefully reviewing the evidence of record, the Board 
concludes that the current noncompensable rating is 
appropriate for the service-connected residuals of  stab 
wound injury to the chest, with status post closed-tube 
thoracostomy and injury to muscle group XXI.  In this 
respect, although the Board has considered, and is 
sympathetic to, the veteran's complaints of pain, the 
objective medical evidence does not demonstrate that the 
veteran's residual stab wound injury to the chest with status 
post closed-tube thoracostomy and injury to muscle group XXI 
rises to the level of "moderate" severity to warrant a 
higher rating under the rating criteria.  

The veteran reported that he experienced very occasional pain 
at the site of the injury, and shortness of breath with 
physical exertion.  However, postservice examinations have 
revealed no evidence of loss of muscle function, no gross 
atrophy, no weakness, no respiratory difficulty, no 
intercostals retraction, and also no pain upon respiration 
and expiration.  In addition, radiographs of the chest, and 
pulmonary function tests were normal.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and a compensable rating for the veteran's service-
connected residual stab wound injury to the chest with status 
post closed-tube thoracostomy and injury to muscle group XXI 
is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

The Board has considered whether "staged" ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.
B.  Increased rating for a left heel disorder

In the January 2002 rating decision, service connection for a 
left heel disorder was granted, and a noncompensable 
disability evaluation was assigned.  The appellant contends 
that a higher evaluation is warranted.

The veteran's left heel disorder has been evaluated by 
analogy to DC 5284, for foot injuries.  For severe injuries, 
a 30 percent evaluation is warranted.  For moderately severe 
injuries, a 20 percent evaluation is warranted.  For moderate 
injuries, a 10 percent evaluation is warranted.  With actual 
loss of use of the foot, the disability is to be rated at 40 
percent.

The preponderance of the evidence is against a compensable 
evaluation as the competent, objective evidence does not 
demonstrate a left heel disorder of a "moderate" degree.  
While the Board notes that while "slight to moderate" 
tenderness was shown upon the November 2001 VA examination, 
there was no swelling, redness, edema, or limitation of 
motion shown at that time.  Further, the August 2002 
examination noted minimal findings regarding the left heel.  
Thus, the Board finds that the service-connected left heel 
disorder does not result in "moderate" functional 
impairment, and that the preponderance of the evidence is 
thus against assigning a compensable rating under DC 5284.  

The Board has considered the appellant's contentions that a 
higher evaluation is warranted.  The appellant is competent 
to state that his condition is worse than evaluated.  
However, the training and experience of the medical examiners 
makes their findings more probative as to the precise extent 
of the disability.  We acknowledge the appellant's report 
that he experiences constant pain from the area after 
prolonged standing or walking; however, this report does not 
indicate moderate foot injury.  Here, the Board is faced with 
evidence of minimal symptomatology associated with a left 
heel disorder and a diagnostic code that requires moderate 
symptomatology in order to assign a compensable evaluation.  
Therefore a compensable evaluation is not warranted.

Regarding whether the provisions of 38 C.F.R. § 3.321(b)(1), 
as to an extra-schedular rating, are for application here, 
the governing norm is that the case must present such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  In this 
case, the manifestations of disability are clearly not 
exceptional or unusual, especially since they do not support 
even a compensable disability rating.  The veteran's 
complaints are fully included in the framework of applicable 
rating standards contained in Diagnostic Code 5284.  The 
veteran's left heel disability alone clearly does not 
significantly his employment.  The application of the regular 
schedular standards are not rendered impractical by the level 
of disability demonstrated.  Similarly, the veteran has not 
been hospitalized as a result of his left heel disorder.  In 
sum, the overall disability picture in this case does not 
render impractical the application of the regular rating 
standards and consideration on an extra-schedular basis is 
not warranted.

The Board further finds that there is a clear preponderance 
of the evidence against the claim, which does not produce any 
doubt which might be resolved in the veteran's favor.  38 
C.F.R. § 4.7.

The Board has considered whether "staged" ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period 
implicated in this claim.


ORDER

Entitlement to service connection for a left hip disorder is 
denied. 

Entitlement to an initial compensable evaluation for residual 
stab wound injury to the chest, with status post closed-tube 
thoracostomy and injury to muscle group XXI, is denied.

Entitlement to an initial compensable evaluation for a left 
heel disorder is denied.  


REMAND

The veteran contends that he currently suffers from right ear 
hearing loss due to noise exposure during active service.  
The November 2001 examination revealed a hearing loss 
disability as defined in 38 C.F.R. § 3.385 in both ears.  The 
examiner did not provide an opinion on the etiology of the 
hearing loss.  Thus, additional development on this issue is 
required.  

Regarding the evaluation of the residual scar from stab wound 
injury, status post closed-tube thoracostomy, the Board notes 
that amendments have been made to the criteria used to rate 
skin disorders under 38 C.F.R. § 4.118.  See 67 Fed. Reg. 
49,590-99 (July 31, 2002).  The amendments to the rating 
criteria took effect on August 30, 2002, prior to the 
issuance of the statement of the case on October 10, 2002.  
However, the veteran has not been informed of the changes, 
and his claim has not been considered under the new criteria.  

The Board points out that the application of the recently 
amended criteria may necessitate a VA rating examination.  In 
developing the case, it is essential to obtain medical 
findings that are stated in terms conforming to the 
applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).  A thorough and contemporaneous examination should 
include the examiner's access to the veteran's medical 
history, in order to assess to all applicable rating 
criteria, thereby enabling the examiner to describe the 
veteran's symptoms in terms consistent with the rating 
criteria.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
38 C.F.R. § 4.1.  

Accordingly these matters are remanded for the following 
action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for hearing loss during 
the period of August 2002 to the present.  
Obtain records from each health care 
provider the appellant identifies, if not 
already of record.

2.  The veteran should be afforded a VA 
audiological examination to determine the 
nature, extent, and etiology of any 
hearing loss.  The claims file must be 
made available to and reviewed by the 
physician in conjunction with the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the physician should be accomplished.  
The examiner is further requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50-50 probability) that any currently 
diagnosed right ear hearing loss 
originated during service or is otherwise 
related to service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
The examiner should provide the complete 
rationale for such opinion. 

3.  The veteran should be afforded a 
special dermatological examination in 
order to determine the current nature and 
severity of his service-connected 
residual scar, stab wound injury, and 
status post closed tube thoracostomy.  
The claims file must be made available to 
and reviewed by the physician in 
conjunction with the examination.  Copies 
of the old and new versions of 38 C.F.R. 
§ 4.118 must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should be requested to address the 
previous and amended provisions of 
38 C.F.R. § 4.118 in evaluating the 
nature and extent of severity of the 
residual scar, stab wound, status post 
closed thoracostomy, and provide findings 
sufficient to evaluate the disability 
under the applicable criteria for the 
service-connected disability.  

4.  After undertaking any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
of entitlement to service connection and 
increased evaluation.  In readjudicating 
the increased rating claim, the RO should 
consider the old and new versions of 38 
C.F.R. § 4.118.  If the benefits sought 
on appeal remain denied, the veteran 
should be furnished copy of a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



